Name: COMMISSION REGULATION (EC) No 144/98 of 21 January 1998 on applications for import licences for rice and broken rice submitted in the first five working days of January 1998 pursuant to the arrangements provided for in Council Regulation (EC) No 1522/96
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  cooperation policy;  plant product
 Date Published: nan

 ¬ ¬EN Official Journal of the European CommunitiesL 17/18 22. 1. 98 COMMISSION REGULATION (EC) No 144/98 of 21 January 1998 on applications for import licences for rice and broken rice submitted in the first five working days of January 1998 pursuant to the arrangements provided for in Council Regulation (EC) No 1522/96 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1522/96 of 24 July 1996 opening and providing for the administra- tion of certain tariff quotas for imports of rice and broken rice (1), as amended by Commission Regulation (EC) No 112/97 (2), and in particular Article 5 (2) thereof, Whereas, pursuant to Article 5 (2) of Regulation (EC) No 1522/96, the Commission must decide within 10 days of the closing date for the submission of licence applications the extent to which applications can be granted and must fix the available quantities for the following tranche; Whereas, in the light of the quantities for which applica- tions are submitted during the first five working days of January 1998 and the quantities available, licences may be issued subject to the application of a reduction per- centage, HAS ADOPTED THIS REGULATION: Article 1 Reduction percentages to be applied to quantities covered by applications for import licences submitted for rice and broken rice pursuant to the arrangements provided for in Regulation (EC) No 1522/96 in the first five working days of January 1998 and which have been notified to the Commission shall be as laid down in the Annex hereto. Article 2 This Regulation shall enter into force on 22 January 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 January 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 190, 31. 7. 1996, p. 1. (2) OJ L 20, 23. 1. 1997, p. 23. ¬ ¬EN Official Journal of the European Communities L 17/1922. 1. 98 ANNEX Article 5 (2) of Regulation (EC) No 1522/96 Percentage reductions to be applied to the quantities applied for and the quantities available under the following tranche: (a) Quota referred to in Article 2 (1) (a), wholly-milled and semi-milled rice falling within CN code 1006 30 Origin Percentagereduction Quantity available under the tranche for April 1998 (tonnes) Thailand 0 (1) Australia  1 019 Other countries  1 805 (1) To be fixed as part of the decision on the issue of licences for the additional tranches for January 1998 to be opened shortly. (b) Quota referred to in Article 2 (1) (b), husked rice falling within CN code 1006 20 Origin Percentagereduction Quantity available under the tranche for April 1998 (tonnes) Australia 0 7 822 Thailand  1 812 Other countries  117 (c) Quota referred to in Article 2 (1) (c), broken rice falling within CN code 1006 40 00 Origin Percentagereduction Quantity available under the tranche for April 1998 (tonnes) Thailand 0 (1) Australia 11,51 (1) Guyana 0 (1) USA 0 (1) Other countries 0 (1) (1) To be fixed as part of the decision on the issue of licences for the additional tranches for January 1998 to be opened shortly.